Title: Enclosure B: An Additional Estimate for Making Good Deficiencies for the Support of the Civil List Establishment…, 8 November 1792
From: Treasury Department,Nourse, Joseph
To: 



B.

An Additional Estimate for Making Good Deficiencies for the Support of the Civil List Establishment, for Aiding the Fund Appropriated for the Payment of Certain Officers of the Courts, Jurors and Witnesses; for the Support of Lighthouses; and for the Establishment of Ten Cutters, and for Other Purposes.


For the Salaries of certain Officers, by an Act making alterations in the Treasury and War Departments.


Salary of the Commissioner of the revenue, from 8th. May 1792, to 31st. December following, at 1900 dollars per annum
1 238.93.  



Do. three Clerks on the business of the Revenue, same time, at 500 dollars, per annum each
978. 9.  






Do. one do. on the business of the lighthouses, beacons, buoys public piers, and stakeage, at 500 dollars per annum for same time
}



326. 3.  



Do. messenger, at 200 dollars per annum, for do.
130.41.  



Contingent expenses for procuring desks and other furniture, stationery &c.
200.  



Salary of the Accountant to the War Department, from 8th. May, to 31st. December following, at 1200 dollars per annum
782.46.



Do. of his Clerk, from 23d. July to do. at 500 dollars
220.10.



Contingent expenses for his Office
163.33.



Salary of each of the two principal Clerks to the Secretary of the Treasury, at 800 dollars per annum each, for the same period
1 043.28



Do. of a Clerk to the Treasurer, from the 18th. June to 31st. December 1792, at 500 dollars per annum
269.86.



For the encreased Salary of the Comptroller of the Treasury, from 8th. May 1792, to 31st. December following, at 400 dollars per annum
260.82



For the encreased salary of the Auditor of the Treasury, from 8th. May 1792, to 31st. December following, at 400 per annum
260.82



Salary of the Treasurer, from 8th. May 1792, to 31st December following, at 400 dollars per annum
260.82.



Do. of the Register, for same time, at 500 dollars
326. 3.



Do. of the Attorney General, same time, at 400 dollars
260.82.



Do. of the chief Clerk in the Department of War, same time, at 200 dollars
  130.41.





6 852.21.


To make good deficiencies for the support of the Civil List, Viz:




To the Clerk of the House of Representatives, for amount of his estimate
320.  



And for the pay of Bernard Webb, his principal Clerk, from 1st. July, to 1st. October 1792–92 days at 3 dollars, per day
276.  





578.  



For so much short estimated for the contingent expenses of the Office of the Secretary of State

93.34


Do. for the contingent expenses of the Treasury department, the payments whereof, to the 30th. Sept. 1792, having exceeded the said Appropriations, by the sum of
1 500.  



Estimated amount of expenses to 31st. December 1792
900.  





2 400.  


For so much short appropriated, for the Office of the Register of the Treasury, the estimate for 1792 having been for only one Office keeper, whereas, from the encreased number of Offices, and their being kept in separate houses, two Office keepers were required and have been employed, at 175 dollars each
350   



Deduct appropriation for one
250   





100.  


For the salaries of the doorkeepers, and Assistant doorkeepers, to the Senate and House of Representatives, under the Act for their compensation, passed the 12th. April 1792.




For the salary of the doorkeeper of the Senate, from the 9th. May 1792, to the 31st. December following, at 500 dollars per annum
324.65.



For do. same time, for doorkeeper of the House of Representatives, at 500 dollars per annum
324.65.



For do. to the Assistant doorkeeper to the Senate, for same time, at 400 dollars per annum
292.19.



For do. to the Assistant doorkeeper to the House of Representatives for same time, at 400 dollars per annum
  292.19.





1 233.68.


Commissioners of Loans, in the several States for the salaries of their Clerks, and for Stationery, under the Act passed the 8th. May 1792.




By their Accounts rendered to 31st. December 1791, an additional appropriation is requisite, of
1 650.  



From their Accounts already rendered, for the present year, the following sums are estimated, for each Office, to 31st. December 1792; the aggregate whereof is calculated sufficient to cover all the demands to that period, Viz:




William Gardner, New Hampshire
650.  



Nathaniel Appleton, Massachusetts
4 781.52



Jabez Bowen, Rhode Island
1 073.24



William Imlay Connecticut,
1 984.  



John Cochran, New York
7 577.68



James Ewing, New Jersey
500.  



Thomas Smith, Pennsylvania
2 209.34.



James Tilton, Delaware
200.  



Thomas Harwood, Maryland
1 013.70.



John Hopkins, Virginia
3 714.56.




William Skinner, North Carolina
844.44.



John Neufville, South Carolina
1 500.  



Richard Wylley, Georgia
364.80.






To extend their allowance for said expenses, to 31st. March 1793, in conformity with said Act
}



7 000.  





35.063.28.


Clerks of Courts, Jurors, Witnesses &c. the fund arising from fines, forfeitures and penalties, having last year proved insufficient for the discharge of the accounts of Clerks of Courts &c. to which they were appointed; a sum for the present year is estimated, in order to provide against a similar contingency, of

12.000.  


For the maintenance and support of lighthouses, beacons, buoys, public piers, and stakeage of channels, bars and shoals; and for occasional improvements in the construction of the lanthorns, and of the lamps and materials used therein,

20.000.  


For the establishment of ten Cutters, deficiency in the appropriation heretofore made for building and equipping ten cutters

3 000.  


For the purchase of hydrometers for the use of the Officers of the Customs, and Inspectors of the Revenue, for the year 1793
1 500.  






And to make good so much short estimated for 1792
}



  610.10.





2 110.10


For the expenses towards the safe keeping and prosecution of persons committed for offences against the United States

4 000.  


For the payment of Robert Fenner, late Agent for the North Carolina line, his commission of 1 per cent on 16.905 38/100ths, paid to the Officers of the said line, for their pay and subsistence for the years 1792, and 1793

169.  


For the discharge of such demands against the United States, not otherwise provided for, as shall have been ascertained and admitted in due course of settlement at the Treasury, and which are of a nature, according to the usage thereof, to require payment in specie

5 000.  




90.599.66.



Treasury Department, Register’s Office, 8th. November 1792.
Joseph Nourse, Register.
